DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-10 are pending.

Drawings
The drawings are objected to because the text is generally not clear. For example, Figs. 1-3 appear to contain numerical values that are completely illegible, and Fig. 5 includes subscripts that are illegible. Applicant is respectfully advised to provide a replacement drawing sheet with clearly legible text. All drawings must be made by a process which will give them satisfactory reproduction characteristics, and characters must be plain and legible. See 37 CFR1.84 (l), (p).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 4-6, and 9-10 are objected to because of the following informalities:  
Claim 1: “method of carbon black synthetic filter materials, wherein, comprising” appears to be a misstatement of “method of carbon black synthetic filter materials, 
In lines 4-5, Applicant is respectfully advised to amend “stirring to form a mixed solution through ultrasonic dispersion” to “stirring by ultrasonic dispersion to form a mixed solution” to improve clarity, so that “stirring” and “ultrasonic dispersion” are clearly linked. In line 5, Applicant is respectfully advised to provide an “and” before the last step (i.e., “and the drying”) so that the claim reads as a sentence.
Where a claim sets forth a plurality of steps, each step of the claim should be separated by a line indentation. Applicant is respectfully advised to amend the claim accordingly. See 37 CFR 1.75(i) and MPEP 608.01(m).
Claim 4: Applicant is respectfully advised to amend “the time for impregnation is 2.5~3.5 h, and the temperature for impregnation” to “a time for impregnation is 2.5~3.5 h, and a temperature for impregnation” since these terms lack clear antecedents.
Claim 5: Applicant is respectfully advised to amend “the drying time is 2.5~3.5 h, and the drying temperature” to “the drying time is 2.5~3.5 h, and the drying temperature” since these terms lack clear antecedents.
Claim 6: Applicant is respectfully advised to amend “the filtration efficiencies” to “
Claims 9-10: Applicant is respectfully advised to amend “the” in each case to “a” as in claims 4 and 5. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 2, the claim recites, “dissolving animal glue in deionized water to form a glue solution, adding carbon black to mix.” It is unclear what the metes and bounds of “adding carbon black to mix” are, as the phrase is imprecise. For example, it is unclear if the adding constitutes the mixing, or if the adding enables a later mixing. For the purposes of examination only, “adding carbon black to mix” will be interpreted as “mixing carbon black into the glue solution.”
In line 5, the claim recites, “then drying them.” Since the meaning of the pronoun “them” is open to interpretation, its use renders the claim unclear. For the purposes of examination only, the claim will be interpreted as reciting that it is the impregnating nonwoven fabric filter fibers that are dried.
Claims 2-10 are rejected because of their dependence from claim 1.
Claim 6: The term “enchanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the percentages of enhancement are not stated to be in relation to any clear, definable standard. The basis of comparison appears to be a blank control (Fig. 5; p. 8, lines 1-8, 18-19), but the skilled practitioner, lacking disclosure of the characteristics of the blank control, would not be able to ascertain the metes and bounds of the claim.
Claims 7-10 are rejected because of their dependence from claim 6.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-10. The concept of a preparation method of carbon black synthetic filter materialscomprising dissolving animal glue in deionized water to form a glue solution, adding carbon black, glycerin, urea, cupric complex of amino acid, Turkey red oil, and methylsilicone oil to form a mixed solution; and impregnating nonwoven fabric filter fibers into the mixed solution is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Qian et al. (CN103736324A), which discloses filter materials ([0002]) made by immersing nonwoven fabric in a slurry comprising carbon black ([0023]). However, Qian does not suggest that the slurry should also comprise animal glue, glycerin, urea, cupric complex of amino acid, Turkey red oil, or methylsilicone oil.
Zeng et al. (CN87102550A) discloses a mixture that may comprise carbon black ([0019]), as well as animal glue ([0007]), glycerin, urea ([0008]), an amino acid salt comprising a compound amino acid and copper ([0013]), and methyl silicone oil ([0035]). However, the mixture provides a cheap ink ([0003]), with carbon black provided as one possible pigment ([0006]), so the practitioner of Qian would not have been motivated to apply the teachings of Zeng to improve filter materials.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed method.
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772